COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette and Senior Judge Coleman


BLANCHE MAY ROBERTS
                                                                MEMORANDUM OPINION *
v.     Record No. 1006-08-2                                         PER CURIAM
                                                                   AUGUST 12, 2008
PARAMOUNT KING’S DOMINION/VIACOM, INC.
 AND TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Blanche May Roberts, pro se, on brief).

                 (Patsy L. Mundy; Law Office of Mark J. Beachy, on brief), for
                 appellees.


       Blanche May Roberts appeals a decision of the Workers’ Compensation Commission

finding she failed to prove that she sustained (1) injuries to her feet, ankles, or neck/shoulders as

a result of her compensable March 16, 2005 injury by accident; and (2) temporary partial

disability from April 2006 through October 2006 causally related compensable injuries sustained

in that accident. 1 We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Roberts v. Paramount King’s Dominion/Viacom, Inc., VWC File No.

230-72-38 (Mar. 5, 2008). We dispense with oral argument and summarily affirm because the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         The commission also found, “[a]ssuming arguendo that the claimant was partially
disabled as a result of compensable injuries, she made no effort to market her residual work
capacity.”
facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-